Citation Nr: 1630271	
Decision Date: 07/28/16    Archive Date: 08/04/16

DOCKET NO.  10-49 667	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Entitlement to an effective date earlier than April 6, 2009 for the grant of service connection for PTSD with major depressive disorder and alcohol dependence.

2.  Entitlement to an effective date earlier than April 6, 2009 for the grant of a total disability rating for compensation purposes based on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Robert Chisholm, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Ryan Frank, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from January 1967 to January 1970, including service in the Republic of Vietnam during the Vietnam War.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island.

In May 2014, the Veteran testified at a hearing held at the RO before the undersigned Veterans Law Judge.  A transcript of this hearing is associated with the claims file.

In an October 2014 decision, the Board, in pertinent part, denied the Veteran's claim for an effective date earlier than April 6, 2009 for the grant of service connection for PTSD with major depressive disorder and alcohol dependence.  In the same decision, the Board assigned a new effective date of April 6, 2009, for the grant of TDIU.

The Veteran appealed the Board's decision with respect to the effective date for the grant of service connection for PTSD with major depressive disorder and alcohol dependence to the United States Court of Appeals for Veterans Claims (Court).  In a November 2015 memorandum decision, the Court set aside the portion of the October 2014 Board decision that denied an effective date earlier than April 6, 2009 for the grant of service connection for PTSD with major depressive disorder and alcohol dependence and remanded the issue to the Board for readjudication.  The Court also dismissed the appeal with regard to, in pertinent part, the issue of an effective date earlier than April 6, 2009, for the grant of TDIU, because the Veteran had not raised any challenge to the Board's October 2014 decision with respect to that issue.  

In March 2016, the Veteran requested an effective date earlier than April 6, 2009, for the grant of TDIU.  The Court has held that, if the claimant or the record reasonably raises the question of whether a veteran is unemployable due to the disability for which an increased rating is sought, then part and parcel to that claim for an increased rating is whether TDIU is warranted as a result of that disability. Rice v. Shinseki, 22 Vet. App. 447 (2009).  Therefore, the Board finds that the issue of an effective date earlier than April 6, 2009, for the grant of a TDIU is again on appeal.   

Records on file reveal that the issue of entitlement to service connection for erectile dysfunction, to include as secondary to service-connected PTSD, has been raised by the Veteran.  The electronic record reveals that development is ongoing at the RO.  That matter is not currently developed for appellate review.  This appeal is limited to the issues on the title page.  

The Board has reviewed all relevant documents in the Veterans Benefits Management System (VBMS) and Virtual VA paperless files in its consideration of the appeal.  


FINDINGS OF FACT

1. The Veteran filed an original claim of entitlement to service connection for PTSD on October 24, 2005; that claim was denied in a May 2006 rating decision.

2.  Service connection for PTSD was granted with an effective date of April 6, 2009 in a March 2010 rating decision based in part on service department records which were in the government's custody but not of record at the time of the May 2006 rating decision and which confirmed the Veteran's in-service stressor.

3.  The evidence of record demonstrates that the Veteran is entitled to service connection for PTSD as of February 8, 2006.  

4.  Prior to February 8, 2006, the Veteran did not meet the schedular requirements for TDIU nor was there evidence showing that he was unable to secure and follow a substantially gainful occupation by reason of his service connected disabilities.  


CONCLUSIONS OF LAW

1.  The criteria for the assignment of an effective date of February 8, 2006, but no earlier, for the grant of service connection for PTSD with major depressive disorder and alcohol dependence have been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. §§ 3.156(c), 3.400 (2015).  

2.  The criteria for the assignment of an effective date of February 8, 2006, but no earlier, for the grant of TDIU have been met.  38 U.S.C.A. § 5110; 38 C.F.R. §§ 3.156(c), 3.400.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to notify and assist

The requirements of 38 U.S.C.A. §§ 5103 and 5103A (West 2014) have been met with regard to the issues decided herein.  There is no issue as to providing an appropriate application or the completeness of the application.  By correspondence dated in April 2009, January 2010 and March 2010, VA advised the appellant of the information and evidence needed to substantiate a claim.  The letters provided notice of what part of that evidence is to be provided by the claimant, and notice of what part VA will attempt to obtain.  The appellant was also provided notice regarding how disability ratings and effective dates are assigned.

VA has also satisfied its duty to assist.  The claims folder contains service treatment records, VA medical records, VA examinations and identified private medical records.  No additional pertinent records are shown to be available, and the appellant does not argue otherwise.

For the foregoing reasons, the Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the claim.  No further assistance to the appellant with the development of evidence is required.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d)(2015).  Accordingly, the Board will address the merits of the claims.  

PTSD

The Veteran appeals the denial of an effective date earlier than April 6, 2009 for the grant of service connection for PTSD with major depressive disorder and alcohol dependence.  Based on the evidence of record, the Board finds that February 8, 2006 is the earliest possible effective date assignable in this case.  

Generally, the effective date of an award of disability compensation based on an original claim shall be the date of receipt of the claim or the date entitlement arose, whichever is later.  See U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  In cases of reopened claims for service connection, the effective date is also the date of receipt of claim or date entitlement arose, whichever is later.  See 38 C.F.R. § 3.400(r).  However, the regulations allow for the assignment of retroactive benefits when the new and material evidence in question consists of newly identified or associated service department records.

Notwithstanding any other section of 38 C.F.R. Part 3, at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim, notwithstanding 38 C.F.R. § 3.156(a) (concerning the requirement to reopen a previously finally denied claim with new and material evidence).  See 38 C.F.R. § 3.156(c)(1).  Such records do not include records that VA could not have obtained when it decided the claim because the records did not exist when VA decided the claim or because the claimant failed to provide sufficient information for VA to identify and obtain the records from the respective service department, the Joint Services Records Research Center, or from any other official source.  See 38 C.F.R. § 3.156(c)(2).  

An award made based all or in part on the records identified by 38 C.F.R. § 3.156(c)(1) is effective on the date entitlement arose or the date VA received the previously decided claim, whichever is later, or such other date as may be authorized by the provisions applicable to the previously decided claim.  See 38 C.F.R. § 3.156(c)(3).  

In this case, the Veteran previously sought service connection in October 2005 and September 2007.  His April 2009 claim for service connection was ultimately granted based in part on additional service records he submitted in August 2009 which confirmed that his duties included escorting deceased personnel.  

In its November 2015 decision, the Court acknowledged that, at the time of his 2005 claim, the Veteran did not respond to requests for details regarding his claimed PTSD stressor.  However, the Court noted that the Veteran spoke at that time of service as a body escort and that records VA obtained at that time indicated service in the 661st Transport Company at New Cumberland Army Depot, Pennsylvania.  The records eventually submitted in August 2009 were from that company.  Based on this information, the Court concluded that VA had sufficient information to identify and obtain records to verify the Veteran's stressor at the time of the 2005 claim and the fact that it did not do so was, pursuant to Mayhue v. Shinseki, 24 Vet. App. 273 (2011),  an administrative error sufficient to render 38 C.F.R. § 3.156(c)(2) inapplicable.  

The Court held that 38 C.F.R. § 3.156(c)(1) applied to the Veteran's case and that, pursuant to Young v. McDonald, 766 F.3d 1348, 1352-54 (Fed. Cir. 2014), the effective date for the grant of service connection for PTSD must be the later of two dates: October 24, 2005, when the original claim was received, or the date when the earliest medical diagnosis of PTSD appears in the record.  

The question before the Board is thus when the earliest medical diagnosis of PTSD appears in the record.  Upon review of the record, the Board finds that the earliest medical diagnosis of PTSD in the record is on February 8, 2006, as referenced in the RO's October 2008 statement of the case.  Prior to that, a March 2005 VA biopsychosocial assessment found that the Veteran had symptoms of PTSD but did not meet the full diagnostic criteria for PTSD.  

The Veteran has submitted a June 2014 medical examination report by a private psychologist.  The June 2014 examiner found that the Veteran's PTSD, major depressive disorder, and alcohol dependence had been present at their current level of impairment "from at least 2005 to the present" and had rendered him unemployable "dating back to 2001."  The June 2014 examiner provided no specific date for this retroactive diagnosis and cited no specific evidence to support a date of diagnosis.  The June 2014 examiner also, despite mentioning the March 2005 examination, did not address the March 2005 examiner's conclusion that the Veteran had some PTSD symptoms but did not meet the full diagnostic criteria for PTSD.  For these reasons, the Board finds that the June 2014 examination does not establish a date prior to February 8, 2006, for the medical diagnosis of PTSD.  

Because VA received the Veteran's original claim for service connection for PTSD on October 24, 2005 and the earliest medical diagnosis of PTSD in the record is February 8, 2006, the earliest possible effective date for the grant of service connection for PTSD is February 8, 2006.  Therefore, the Board concludes that the appeal for an earlier effective date for a grant of service connection for PTSD with major depressive disorder and alcohol dependence must be granted, but only to that date.  Prior to that date, the preponderance of the evidence is against the claim and there is no doubt to be resolved.  38 U.S.C.A. §5107(b)(West 2014); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).  

TDIU

Total disability ratings for compensation based on individual unemployability may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a)(2015).  Where these percentage requirements are not met, entitlement to the benefits on an extraschedular basis may be considered when the veteran is unable to secure and follow a substantially gainful occupation by reason of service connected disabilities.  38 C.F.R. § 4.16(b).

Here, as decided above, the Veteran has been granted a rating of 70 percent disabling for his PTSD with major depressive disorder and alcohol dependence effective February 8, 2006, resulting in a combined disability rating of 70 percent for his service connected disabilities as of that date.  As of February 8, 2006, the Veteran met the schedular requirements for TDIU.  Accordingly, an effective date of February 8, 2006 for the grant of TDIU is warranted.  

Prior to February 8, 2006, however, the Veteran was only service connected for residuals of right wrist sprain rated as 10 percent disabling; he had no disability rated 60 percent or more, or a combined rating of 70 percent or more.  As such, prior to February 8, 2006, the Veteran did not meet the schedular requirements for TDIU.  

The Board also notes that consideration of TDIU on an extraschedular basis was not warranted prior to February 8, 2006.  In this regard, while the Veteran was unemployed prior to this time, the evidence did not establish that he was unemployable due solely to his residuals of right wrist sprain.  Rather, in his March 2005 examination, the Veteran reported that, following his stroke, he had to reduce his workload and consequently found himself having a lot of free time.  The Social Security Administration has determined that the Veteran was disabled as of July 1, 2005, as a result of a back disability and the late effects of cardiovascular disease.  The Veteran has stated throughout this appeal that he primarily stopped working in 2001 following his stroke.  To the extent that the Veteran may have had occupational impairment from his service connected residuals of right wrist sprain prior to February 8, 2006, the objective evidence of record does not show that such impairment rendered him unemployable so as to warrant extraschedular consideration.

In sum, the Veteran did not become eligible for a total rating on a schedular basis prior to February 8, 2006 and there is no showing that he was unable to secure and follow a substantially gainful occupation by reason of his service connected residuals of right wrist sprain prior to February 8, 2006.  


ORDER

Entitlement to an effective date of February 8, 2006, but no earlier, for the grant of service connection for PTSD with major depressive disorder and alcohol dependence is granted.

Entitlement to an effective date of February 8, 2006, but no earlier, for TDIU is granted.  



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


